     Case 2:20-cv-00141-GMN-BNW Document 24 Filed 03/11/20 Page 1 of 3


      DAVID LIEBRADER, ESQ.
1
      STATE BAR NO. NV 5048
      THE LAW OFFICES OF DAVID LIEBRADER
2
      601 S. RANCHO DR. STE. D-29
      LAS VEGAS, NV 89106
3
      PH: (702) 380-3131
      Attorney for Plaintiff
4
      DaveL@investmentloss.com
5
                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
6

7
      IN THE MATTER BETWEEN                            )          Case No. 2:20-cv-00141-GMN-
8
                                                       )          BNW
      Brian Dornellas as Trustee of the Shelly Collins )
9
      Revocable Living Trust,                          )
                                                       )
10
                    PLAINTIFF,                         )          MOTION TO CONTINUE APRIL
         v.                                            )          1, 2020 SCHEDULING
11
                                                       )          CONFERENCE
      Massachusetts Mutual Life Insurance Company,     )
12
      Brighthouse Life Insurance Company and DOES 1- )
      10 and ROE Corporations 1-10,                    )
13
                                                       )
                    DEFENDANTS                         )
14
                                                       )
                                                       )
15
      __________________________________________ )
16
                     MOTION TO CONTINUE SCHEDULING CONFERENCE
17

18
             Plaintiff hereby respectfully requests that the Court reschedule the April 1, 2020
19
      scheduling conference for either April 2 or 3.
20
             Plaintiff’s counsel is scheduled to be travelling cross country on that day, and will be
21
      “in flight” during the time set for the conference. Plaintiff’s counsel has canvassed the other
22
      counsel who indicate they are available on April 2 or 3. Counsel for Brighthosue also
23
      indicated she is not available on April 1, and would join in this motion
24
             None of the counsel object to the one or two day continuance.
25

26
      Case 2:20-cv-00141-GMN-BNW Document 24 Filed 03/11/20 Page 2 of 3


               This request is not made to delay or hinder the scheduling of dates in this matter.
1

2

3       WHEREFORE, Plaintiff respectfully requests that the Court re set the scheduling conference

        for April 2 or 3, 2020.
4

5
        Dated: March 11, 2020                 Respectfully submitted,
6
                                              The Law Office of David Liebrader, Inc.
7
                                              By: /s/ David Liebrader
8
                                              David Liebrader, Esq.
                                              The Law Office of David Liebrader, Inc.
9
                                              601 S. Rancho Dr. Ste. D-29
                                              Las Vegas, NV 89106
10
                                              (702) 380-3131
                                              DaveL@Investmentloss.com
11
                                              Attorney for Plaintiff
12   IT IS ORDERED that ECF No. 24 is
     GRANTED. The hearing scheduled
13   for 4/1/2020 is rescheduled to
     4/2/200 at 3:30 p.m. Parties wishing
14   to join the hearing telephonically are
     directed to dial (877) 810-9415 and
15   enter access code 2365998 when
     prompted.
16

17   IT IS SO ORDERED

18   DATED: March 13, 2020
19

20
     __________________________________________________
21
     BRENDA WEKSLER
22   UNITED STATES MAGISTRATE JUDGE

23

24

25                                                     2

26
     Case 2:20-cv-00141-GMN-BNW Document 24 Filed 03/11/20 Page 3 of 3


      CERTIFICATE OF SERVICE VIA EFILE
1

2
      Pursuant to LR 5-1, I hereby certify that I am an employee of The Law Office of David
3
      Liebrader, and I hereby certify that I electronically filed the foregoing Motion to Reschedule
4
      Conference with the clerk of the court for the United states District Court for Nevada by using
5
      the district court’s CM/ECF system this 11th day of March 2020 and mailed same, via United
6
      States mail, postage prepaid to the following:
7
      Nicole True, Esq.
      Lewis Rothgerber
8
      201 E Washington St.
      Phoenix, AZ 85004
9
      NTrue@lrrc.com
10
      Eric Olsen, Esq.
      Garman Turner
11
      7251 Amigo St. Ste 210
      Las Vegas, NV 89119
12
      Eolsen@gtg.legal
13

14
      I certify that all the participants in the case are registered CM/ECF users and that the service
      will be accomplished by the court’s CM/ECF system to all participants.
15

16
      /s/ David Liebrader
      An employee of The Law Office of David Liebrader
17

18

19

20

21

22

23

24

25                                                     3

26
